ALLOWANCE

Rejoinder
Claims 23-25 and 27-32 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 15-22, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on March 22, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
Claims 15-22, 24-25, and 27-32 are allowed.
Regarding applicants claim 23, the prior art does not teach or suggest a green compact produced by compression of a powdery material, the green compact comprising a first end and a second end defining an axial direction therebetween where a longitudinal axis extends along the axial direction, the compact having a wall region extending parallel to the longitudinal axis and 
With regards to applicants’ claim 29, the prior art does not teach or suggest a green compact produced by compression of a powdery material, the green compact comprising a first end and a second end defining an axial direction therebetween where a longitudinal axis extends along the axial direction, the compact having a wall region extending parallel to the longitudinal axis and along said axial direction from said first end to said second end with the wall region including a subregion spaced apart from said first end and said second end, said wall region having a compressed first surface texture outside said subregion and a second surface texture being different from said first surface texture, and first and second parting lines disposed between said subregion and said wall region, said subregion extending along said axial direction between said first and second parting lines, and said first and second parting lines forming a transition from said first surface texture to said second surface texture, wherein at least one of said parting lines has a curved shape.
With regards to applicants’ claim 30, the prior art does not teach or suggest a green compact produced by compression of a powdery material, the green compact comprising a first end and a second end defining an axial direction therebetween where a longitudinal axis extends along the axial direction, the compact having a wall region extending parallel to the longitudinal axis and along said axial direction from said first end to said second end with the wall region 
Further there is insufficient motivation such that one of ordinary skill in the art would have found it obvious to modify existing green compacts to exhibit each and every feature as claimed.  For these reasons claims 15-22, 24-25, and 27-32 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C KRUPICKA whose telephone number is (571)270-7086. The examiner can normally be reached Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

 




/Adam Krupicka/Primary Examiner, Art Unit 1784